      7:18-cv-00523-DCC         Date Filed 10/12/18      Entry Number 111-1         Page 1 of 7




                                          Earl Gavin
                                        300 Marion Ave
                                       Gaffney SC 29341 .
                                            12/29/2017

Trans Union
P.O. Box 2000
Chester, PA 19022


                       Final Request Pursuant to 15 U.SC. § 1681g(a)(l)

To whom it may concern:

I am writing in regard to your response to my initial request for my Full Consumer File
Disclosure. My request was very specific and I provided the exact sections of the FCRA which
require you to provide it to me (see copy of my original letter attached). Your response was not
correct in that you did not provide the Full Consumer File Disclosure as requested. I will once
again state that I am requesting my Full Consumer File Disclosure pursuant to 15 U.S.C. §
1681g(a)(l) to include all other such information listed specifically in my initial letter. No
response by you other than providing the Full Consumer File Disclosure as required by the
FCRA will be appropriate or accepted by me.

My initial letter was my first request for the Full Consumer File Disclosure within the past 12
months and there is no provision in the FCRA which allows you to charge me for it. I expect
your full compliance with the law and for me to receive my Full Consumer File Disclosure in a
timely manner as required by the FCRA. Your failure to do so will result in me initiating legal
action against you to force compliance under the law. Your timely response is appreciated. Act
accordingly.

Once again as was provided with my initial request, I am enclosing a copy of my driver's
license and Social Security Card for identification purposes. You are instructed to mask the first
five digits of my Social Security Number in all writings you return to me.

Thank you in advance for promptly satisfying this request.

Thank You


Earl Gavin

Attached:
Copies of my Social Security Card & Driver's License
Sent: USPS Certified Mail# 7016-3560-0001-1458-8676
      Return Receipt Requested
7:18-cv-00523-DCC         Date Filed 10/12/18       Entry Number 111-1         Page 2 of 7


                Earl Gavin * 300 Marion Ave           * Gaffney SC 29341
                                                                                       11/7/17

 Trans Union
 P.O. Box 2000
 Chester, PA 19022

           Full File Disclosure Request pursuant to 15 U.S. Code 1681g(a)(l).

 To Whom it may concern:

 Please send me in writing ALL INFORMATION in my consumer file at Trans Union as
 of the date that you receive this letter regardless of how or where it is stored; pursuant to
 15 U.S. Code 1681g(a)(l). Mask the first five digits ofmy Social Security Number in all
 writings you return to me.

 In addition, I am requesting:

 1. Pursuant to 15 U.S. 1681g(a)(2), all sources ofinformation in my consumer file at
 Trans Union.

2. Pursuant to 15 U.S. 1681 g(a)(3)(A), the identification of each person that procured a
consumer report on me from Trans Union.

3. Pursuant to 15 U.S. 1681g(a)(3)(B), the name, trade name, address, and telephone
number of each person identified under 15 U.S. 168lg(a)(3)(A).

4. Pursuant to 15 U.S. 168lg(a)(4), the dates, original payees, and amounts of any checks
in my consumer file at Trans Union used to adversely characterize me

5. Pursuant to 15 U.S. 1681g(a)(5), a record of all inquiries received by Trans Union in
the year preceding the receipt of this request that identified me in connection with a credit
or insurance transaction that I did not initiate

This is a request for a full file disclosure to include all obsolete and archived information
as permitted by the Fair Credit Reporting Act. It is my first full file disclosure request for
this calendar year from Trans Union.

Thank you in advance for promptly satisfying this request.

Thank You,


Earl Gavin

Attached:
Copies of my Social Security Card & Driver's License
Sent: USPS Certified Mail# 7017-1450-0001-6355-9954
7:18-cv-00523-DCC         Date Filed 10/12/18                                                               Entry Number 111-1                                       Page 3 of 7




                                              U.S. Postal Service™
                            ::r-              CERTIFIED MAIL® RECEIPT
                            LO                Domestic Mail Only
                            er
                            er
                            LO
                            ~ t;C"'ec:rt"'ifi"'
                                           1ec:;d.M7 accll,-;F'"'e_e__$_:_•,-,- -':-,          --------r-------)--~-.!-) - - - ~
                                                                                          3                                                  1        1
                            J] tira Services & Fees (check box, add fee . ; ;;,fo;;@e)                                                                1.:.. L'
                                                                                                                                                            '
                            ,-, D Return Receipt ~,ardcopy)      S         "E- I I i Ii ;
                            CJ            O Return Receipt (electronic)         $      ¢ .-. ,-,,-,
                                                                                                                                        Postmark
                            CJ            O Certifie<I Mall Restricted Delivery S --'i·~,-1(+1~.+-(:i!-(+-:_                              Here
                            CJ            O Adult Signature Required                     . ,-+)-,""!)"'('-
                                                                                $ _ __,~..              ,_
                                          D Adult Signature Restricted Delivery S
                            CJ Postage
                            LO                        '$0.49
                            .:t" r.$=...-:=-::-:--:-'.C".o--;;-:--:-::---,----------1
                            ,-, Total Postage and Fie~ ;
                                                         1
                                $                  ou,u~
                            I"- Sen/To-....-                                          ·           .
                            ~ Streetand~~,➔~~~~~-----------------------------------------------------
                                                     -   ;   -   .   ,


                                    PS Form 3800, Aprli 2015 PSN7530-02-000-9047


                                   U.S. Postal Service™
                    CJ
                                   CERTIFIED MAIL® RECEIPT
                    m              Domestic Mail Only
                    er
                    er             For delive                    information visit o r web it
                    LO                        M ! ~,~~:1 Ir~              il~ ~l_i.i~f;                                        • ,,
                    LO bc.::-ert"'if"'ie-::;d"Mccai"IFc-::-e-:-e-----::tc;~c-
                                                                           ; ,-=?,-:
                                                                                 ,:"-:-
                                                                                     - ----'-----,--------~
                    fTl
                    Jl $                                                                  ¢:-, ,•,,·, 0301
                        Extra Services & Fees (check box, add fee ~- 'iifP~teJ
                    ,-, D Return Receipt (hardcopy)                                           S         •· ' ·' •   •.> ·.,
                    Cl           □ Return Receipt (electronic)                                s        t n n,-!                       Postmark
                    CJ       O Certified Mall Restricted Delivery $  -~ (l _ (' 1:1                                                     Here
                    CJ       O Adult Signature Required            S  ·! O• !) C
                             O Adult Signature Restricted DellVery S
                    CJ k,==2=:.=::.::::::.:..:..:::::::::::::.:.=~====-j
                    LO Postage                     i(!.,;. 9
                    .:::r- r.$=,,,_=c-=-:-:,-.-;,,:-:-::,--- -- - -- -
                    ,..., Total Postage and !Ee;as ,~- /
                                                                     ~··-· :t ,_,._


                    I'- f:;$a--;-;:----::::-------                                                ----~-------~


                    l"- ::::~:nf~~5o~~BoxNo.-----------------------------------------------------
                    8
                        City, State, ZIP+W-\~"To G-\-'1---.~asc.lt:S ___ ________________________
                                                         :, ,__  ..
                                   U.S. Postal Service™
                    rn
                                   CERTIFIED MAIL® RECEIPT
                    er             Domestic Mail Only
                    cQ
                    er       -     .. •
                                          1
                                              ••1:::111•.r       .....
                    LO
                                                1F""e_e_ -_i -~-;,-:-,,-':- - - - - - - - , - - - - - -(-l _
                    ~ ~c=-e-rt~if,..ied~M""a,""·'"'                                                        3_0_
                                                                                                              .1___                                              _
                    J] $                                                                                            ,-..-,
                              Extra Services & Fees (check box, add lea•~ ifpiJrb_prjate)                                                        i6
                    ,...,      □ Return Receipt (hardcopy)       $      -~ I l . I l I ;

                    CJ           D Return Receipt (e!ectronlc)                                S       ·±   i:;~ ,:,r)                 Postmark
                    CJ           0Certified Mail Restricted Delivery                          S           =O'.:;
                                                                                                      •:: '.)                           Here
                    CJ           D Adult Signature Required                                   $ --~,.,,:!
                                                                                                        .-,-t,:C,",- t)-
                                 0 Adult Signature Restricted Del/very $
                    CJ Postage
                    LO                                               ·t(;,/4.G;•
                    .::r "'s~a-a.:~=-:-::-;,.,,..=----------1
                    ,-, Total Postage and Fees                                                                                11/07/2017
                        $                                            $3.34
                    I"-

                    8
                    1"--
                             ::t)iy,": siaie;ziP+:fil\ttw----rr..:--,s'6~--------------------------
                                       ~:n~t~-~~t"L
                            -~~-c-r-----------~-----------,
                                                                                          No.------------------------------------ ----- --- ------ ---


                                                         =• •-· ·
                         7:18-cv-00523-DCC                                                          Date Filed 10/12/18                                   Entry Number 111-1                                    Page 4 of 7


                                                                                                                                                                     •
                          .,Postal Service"'
                                                                                                                                                             r- CERTIFIED MAIL@) RECEIPT                                                        ,
H
                          RTIFIED MAIL®'RECEIPT ·                                                                                                           ec  Domestic Mail Only
                                                                                                                                                            er
ru                                                                                                                                                          cO


               . . .
□            FO!j,delivo~ infon:nation,.vis!t our website at www.usps.com•.                                                                                            CHESTER, PA 19016
Ir
          '
. .a i-,,-________                                                                                                                            I
                                                                                                                                                            Jl
                                                                                                                                                            1.11 ~1c~,ru~~~~..,.,.,M,-.-.,ir~~--
                                                                                                                                                                                              . -7 - 7 -~- - - -              I
                                                                                                                                                            rr,                               •v •"''•I                                 0340
~ Certif:-edMailFee                           $3.45                                ~i----'---C
                                                                                             -13_4_(_1_ _ ,                                                 ...a , ; , - . , ~ - - ~ - - - - -~(i-,, Clil .
                                                                                                                                                                  Extra Ser11ces& fees (C kl>o~-foo !i)(""!'I' rf"- •••                    14
...a     s                                                                    1 ·n                  14                                                      r'I O flr.u,n Aoc4'ol V,.,dcop,)                  ') I • I.J_IJ '

,-, l
C)
        .EJ!!ra

           0
                        rv ces
             ..J-.,,, Rocelpt - P ' f )
                Ren,m Recelot { - c)
                                          ees f,;/,.,-k oo, _,..,
                                                                   $
                                                                   ,    -
                                                                            t Et    TifP '
                                                                              - • • •
                                                                              Q;ifi)       -1
                                                                                              1
                                                                                              1
                                                                                                                Postmark
                                                                                                                                                            □ QF.:i.,,Roce,pt(eltctronlc)
                                                                                                                                                            □     Cce!t'.!ec!M.'11PerJ\·"'°Do!'Ve"(     s
                                                                                                                                                                                                           $     0.00 I
                                                                                                                                                                                                                ).OG-j
                                                                                                                                                                                                                                     Postmark
                                                                                                                                                                                                                                       He~e
                                                                                                                                                            D                                                   -0, (tEt-
    I-                                                                      $0...DfJ
□          ':J~r...,,ta              """'!e!edt::or...,..,         S_                         I                                                                   QA!!o·t s,g,,.,uro Roc:<1""'1         S
                                                                                                                    Hera
□               Ad-" $g,,ah.n Rec,                ""                   -    $01,{ll}-
           OAdutt s               ""Re!<•        "od O.,,r,,y $
□
U1 Postage                                    $ (I • 5O
                                                                       =--_;_::;~
                                                                                                                                                                                                                                  01/13/201 8
::r 1$                                                     -t:'- - - - -                                02/24/2018
,-, F.i,~otar;;;ln;Fr.::o::.ato;;;ge::::-;;an:::'.d:i'F,"':::
    1
                                                           __::-
                                                       ~ ~- 9 ~                              1




                                                    SENDER: COM PL ETE THIS St:C710 N                                                                 COMPLETE THIS SECTION ON DELIVERY

                                                     ■ Complete items 1, 2, and 3.  - .                                                               A. Signature
                                                     ■Print your name and address·on the reverse                                                                                                              0 Agent
                                                                                                                                                      X                                                      □ Addressee
                                                      so that we can return the card to you.
                                                    ■ Attach this card to the back of the mailpiece,
                                                                                                                                                      B. Received by (Printed Name)                     C. Date of Delivery
                                                      or on t eTr              ,. .   . , 1
                                                                                                                                                      D. Is delivery address different from item 1?           D   Yes
                                                                                                                                                         If YES, enter delivery address below:                O   No




                                                                                                                                       ...I



                                                                                                                                                  3. Service Type                                  D Priority Mail Express®

                                                                                                                                                  g~~fi;;=;
                                                                                                                                                                                                   □ R~Mail™
                                                                                                                                                                         t                         D Registered Mail Restricted
                                                               1111111111111 1111111111111111 111111111 11111111                                                     Res rtcted Delivery             Delivery
                                                                   9590 9402 1806 607 4 0167 64                                                   D Certified Mail Restrtcted Delivery             D Retum Receipt for
                                                                                                                                                                                                     Merchandise
                                                - ?- Artil"lo
                                                      - - t..h,""'h.,.
                                                              - - -.. rr_..
                                                                       --           - - - - - - - - - - - ! D Collect
                                                                            ...... ,.,..           1-   -
                                                                                                                       on Delivery
                                                                                                              -.ollect on
                                                                                                            - · - · '- -  Delivery Restricted Deliveiy
                                                                                                                           •- •   ,.              ~                                                D Signature Confirmation™
                                                                                                                                                      ,sured Mail                                  D Signature Confirmation
                                                        7016 3560 0001 1458 8676                                                                      ,sured Mail Restricted Delivery                Restricted Deuvery
                                                                                                                                                      over$500)

                                                   PS Form             3811 , July 2015 PSN 7530-02-000-9053                                                                                      Domestic Return Receipt




                                                                               Jl
                                                                              ..D
                                                                              □
                                                                              ['-

                                                                              ..D I
                                                                              ~      ·c.=,,7-=-:ed""'-.,..'..,..,,.,.,,-,-  +_'5_
                                                                                                                        $-3___                         .----         -----
                                                                              ['-
                                                                                                                                                                         0301
                                                                                                                                                                              16
                                                                                                                                                                   Postmark
                                                                                                                                                                     Here




                                                                                                                                                           01/29/201 6
                                                                                                                                                                               ---,


                                                                                     Cy,
                                                                                                     !f t
                           7:18-cv-00523-DCC                  Date Filed 10/12/18                    Entry Number 111-1                  Page 5 of 7


                                                                                                                                                                     ll.!iUl
                                                                                          .                                                                                 (I.;,

                                                                    Postmar!t                                                                                     Po~
                                                                       11!,,e                                                                                      Here


       □ P<"18ge
       I.fl                                 $      C



       ;:r- r.$=~-.--.....,--,-::---------
       rl total Posta119 and F~es
                                  7
                                                                                                                                                           02/24/2017
              s                             .
       I'- SMtTo--
       8 f:,tree
         1:,..·-·1·-J
       1"-
                      ,... y,••).~',:.:!~'?--u-.---
                  ana,.pt. ,-o., or .-v ""'"           NO

             (oiy,···-ie, r;;:.·· - ···-·
             I                  .•
                         .i•!9L_4,1
                                           I.A.
                                            .r-.

                      rm 3800, Apr]'~,!, PSN 7 ~·==--'- -..See f;Y~': t2 ~1ons




                                                                                                        ...1]
                                                                                                        ;:r-




                                                                                                 ;                                                                  0301
                                                                                                                                                                       13
                                                                                                                                                                 Postman<
                                                                                                                                                                   Here




                                                                                                                                                           0'.2/22/201 7

                                                                               ·r-. - . .....




                                                                                                -,
                                                                                                 I
                                                                                                 1




                                                                                                         For delivery information, visit our website at www.usps.com•. '    ,.,



 .::r                                                                                                                                                          0301
 ru                                                                                                                                                                 30
 rr
 co
□                                      xp,
□                    :I Aocfl?t (.:.c-.n-;..,~)
Cl
□
            ]Cert:e<t /aHie.•·c::OdDel\-e,y
           ::-i-t6/Q-.et.nf'tqr.nj
                                                                 POS1 .;i•i<
                                                                   He•a                                                   ------
□       '.:].A.~.··
...1l 'P~tage                                                                                                                                        12/22/ 201 7
I.fl
JTI
                                                            1 1)/ 16/101-;



        't.ty, stat., "21.,-;""J
                    7:18-cv-00523-DCC                      Date Filed 10/12/18                     Entry Number 111-1                 Page 6 of 7


                                                                                     Page, : cf:
 fil e !'lu mber:          :'Z77qa
 Date Issued ,              01/04/2018
                                                                                                                                           TransUnion§
   Persona [ Information                                                                     You have been on our files since 03/01/2001
 SSN: XXX·XX · 1891
                                                                                             Date of Birth : 9_, ze; ••

 Names Reported:              EARL GA\'IN t. UGUJE   JR and EARL GAVIIJ

Addresses Reported:
Address
                                                                       Da te Reporte d
3:~ i:ARION AVE, GAFFi EY, SC 29341 1840                               03102/2014

Telep hone Numbers Reported:
·set.: LB9-0624           (864) 488 9366             (864) 902 -9348

Emp loyment Data Reported :
 Employer Na me                                    Date Verified
:WiiP      3. EDIT hEEK .. .:4 @[                  07/22/2015


 Promotional Inquiries
TRANS UN ION CONSUMER INTE ( 100 CROSS STREET, SAU LUIS OBISP, CA 93401, (805) 782                          878) J
Req estedO n: 11116,2017



Acc ount Revi ew Inquiries
TRA NSUNION CONSUMER INTE ( 760 MARKET STREET 10TH FLOOR, SAN                            FRANCISCO, CA 94102, (800) 934 -4031)
Reauested On: 121 2512017

TRANS UNION CONSUMER INTE ( 100 CROSS STREET, SAi                       LUIS OBISP, CA 93401 , (805) 782-8282)
Requested On: 11/ 1 5/ 2017

28 935 2055 via TRANSUNION INTERACTIVE ( 100 cRos -                       STREET 202. SAN LUIS OBISPO. CA 93401 . (Boo) 1.93.2392 l
Permi ss ible Purpose: ('<EDIT 10NITORlt G
Requ ested On: 1011 1/2017

P123 919764E11 87 5693 via IPLACE46 ( 535 ANTON                     BLVD SU ITE 100, COST!\ MESA, CA 92626, (949) 567-3762)
Permiss ible Purpose: WRITTE tJ AUTHORIZATION
Requested On: 10/ 11 /2017

CONSU MERINFO via CIEXP CSIDPROD ( 535 ANTON                       BLVD su1TE 100, cosTA MESA, C1\ 92626. (9t.9) 567-3762 l
 ermissible Purpose : CONSU 1\ER REQUE T
Requested On : 0 9 · 27 12017

DIR TO CONS VIA EQUIFAX ( 1550 PEACHTREE NW STREET. ATLANTA,                     GA 30309 , (225) 926-6161 )
Requ ested On: 05/14/2017

TU INTERACTIVE ( 100 CROSS ST,          202, SAN LUIS ORI PO, CA 93401, (844) 580 6816 )
Reque sted On : 01/2 8/2 017, 01 / ll / 2016

FACTACT FREE DISCLOSUR E ( p O ROX 10                 0, CHESTER, PA 19016. (800) 888 4213)
Requested On: 01/2 8/2017.01 121 ' 2016
DEL TA MANAGEMENT ASSOC ( 100 EVERETT AVENUE, SUITE 6, CHELSEA, MA 02150, (800) 688-6337)
Requested On: 04/ 18/2016




                                               .               t· e go to· htt.p·//transl!nion.com / disputeonline                          nnonnn C-2 03   oooooa 000023
                                         T o dispute on m                    ·       ·
                         7:18-cv-00523-DCC                      Date Filed 10/12/18                  Entry Number 111-1                        Page 7 of 7




        Trans Union~

                                                   Request for Your TransUnion Personal Credit Report
        111¥11                              F irst Name                            Midcle Name                             La s t Name                           Suffix {Jr   Sr )
        Fill out your personal
        information
                                            Social Security Numbe r
        •Optional
               <·    t 1J\\ ec\-r '"' 'o
    S~.:.>              ' L:-..
          \ · ,J ' ,t-">-.\~U

    ta\-
    . '(t;\!> '      ~
         D~ t ,~:-\-' \\t?~~
        Current Address
         If a military address.
                                            Street Address                                                                                                        Apt No
         write APO or FPO for
         c ity and one of these
                                            City                                                 State                                         Zip Code
         abbreviations for state:
        AA Armed Forces Americas
        A E Armed Forces Africa. Canada .
                                            Home Phone Number                                                 Work/ Alternative Phone Number
            Europe o r Middle East
        AP Ar med Forces Pacific


        Previous Address
        If you have moved in                Pr evious Address                                                                                                    Apt. No.
        the past two years.
        please e nter your
                                            C,ty                                                 State                                         Zip Code
        previous address.



                                            D 1. Within the last 60 days. I was denied cred it or was notified of another credit-related adverse action.

                                            Name of Credit Generator                                          Date of Denial Letter

                                            D 2. With in the last 60 days, I was denied employment - By Whom ? _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __ _ _
        For items 1-5. a TransUnion
        credit file must have been          D 3. With in the last 60 days. I was denied insurance - By Whom? _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __ __
        the basis for the adverse
        credit decision.
                                            D 4. With in the las t 60 days. I was denied a government license or benefit - By Whom? _ _ _ _ _ _ _ _ _ _ _ _ __
        You may be eligible for a
        FREE Pe rsonal Cred it Report       D 5. With in the last 60 days. I was denied a hous ing /rental apartment - By Whom? _ __ __ _ _ _ _ _ _ __ _ __
        under the Federal FACT Act.
        For information. please visit       D 6. I am unemployed and intend to apply for employment (limited to 1 free report per 12 mos .)
        www.annualcreditreport.com

        Free Annual Reports and             Company Worked for Last

        TransUnion Reports are
        accessi ble to the Vision           Company's Address                                                 Company's Phone Number
        Impaired. On-line reports
        are compatible with screen          D 7. I am a reci pient of public welfare assistance (limited to 1 free report per 12 mos.)
        readers. Accessible formats
        can be requested by
        telephone or by mail: please        We lfare Office I am Registered With
        spe cify Braille, audio or
        large print.                        Name of Case Worker                                               Phone Number for Case Worker


\'.(JKq 1>1\\b~             r(t~            □   8 . I certify that I have reason to believe t hat my TransUnion credit file contains inaccurate data due to fraud.

 (..1>"? t::, ',)\   t_()N.)\J\"-~'< :      D 9. None of the above apply to me. Please check t he next page for pricing.
~ -.\ ~ \) ~")1.;\u~\J(<-
t)i--JCc.. ~<         tr~•,r /e,v-t~
( 'l.. ti'\~.
